Dismissed and Memorandum Opinion filed August 29, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00697-CV

   PRESTIQUE, INC. D/B/A RANGER ROOFING & CONSTRUCTION,
                           Appellant

                                          V.

                LANKFORD CONSTRUCTION, LLC, Appellee

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-55731


               MEMORANDUM                          OPINION
      This is an appeal from a judgment signed June 26, 2013. On August 23,
2013, appellant notified this court that the parties have fully and finally settled the
controversy between them, rendering this appeal moot.

      Accordingly, the appeal is ordered dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Frost, Boyce, and Jamison.